USCA4 Appeal: 22-1849      Doc: 7        Filed: 12/19/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-1849


        CLARENCE BURNETT JENKINS, JR.,

                            Plaintiff - Appellant,

                     v.

        AMAZON.COM DEDC, LLC, Employer; AMERICAN ZURICH INSURANCE CO.,
        Carrier,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of South Carolina, at
        Columbia. Terry L. Wooten, Senior District Judge. (3:21-cv-03734-TLW)


        Submitted: December 15, 2022                                Decided: December 19, 2022


        Before GREGORY, Chief Judge, and WILKINSON and DIAZ, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Clarence B. Jenkins, Jr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1849      Doc: 7        Filed: 12/19/2022     Pg: 2 of 2




        PER CURIAM:

              Clarence Burnett Jenkins, Jr., appeals the district court’s order accepting the

        recommendation of the magistrate judge and dismissing Jenkins’ civil complaint without

        prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B). We have reviewed the record and find

        no reversible error. Accordingly, we affirm the district court’s judgment. Jenkins v.

        Amazon.com DEDC, LLC, No. 3:21-cv-03734-TLW (D.S.C. July 15, 2022). We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    2